pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Superintendent of Bare Hill Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of violating a movement regulation and providing false information. The Attorney General advises this Court that the administrative determination has been reversed and all references thereto have been expunged from petitioner’s institutional record. Additionally, the Attorney General has confirmed that the mandatory surcharge was not deducted from petitioner’s inmate account. Accordingly, petitioner has received all the relief to which he is entitled and this matter is dismissed as moot (see Matter of Townsley v Fischer, 58 AD3d 1048 [2009]; Matter of York v Fischer, 55 AD3d 1096 [2008]).
Cardona, P.J., Spain, Lahtinen, Malone Jr. and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.